DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102468649 (herein Xu CN 102, with reference to English translation provided via Espacenet attached).
Regarding claim 1 XU CN 102 discloses:
A tower-shaped support apparatus comprising: 
a plurality of main frames (e.g. vertical columns of 12, 30 drawing 1), each extending in a vertical direction upwardly of an installation face (e.g. the ground/floor one of ordinary skill wound understand is below the structure of drawing 1); 
a plurality of support frames arranged vertically (vertically arranged bars on which 30 are attached drawing 1), each support frame extending in a horizontal direction and coupled to the main frames (shown e.g. drawing 1), wherein a pair of opposing support frames are spaced from each other and are disposed at the same vertical level (as indicated by orientation of 21 drawing 1 and connection posts at each end of 21 drawing 3), and support a corresponding current-limiting resistor unit module limiting a fault current of a power system (e.g. “ground resistance unit” 21 drawing 1); and 
lower frames and upper frames respectively installed on tops and bottoms of the main frames (e.g. on 11 drawing 1), and grounded (e.g. on the surface below it);
a plurality of first insulating members (e.g. 13 shown drawing 1) respectively installed between the main frame, the lower frame, and the upper frame (e.g. shown drawing 1) to insulate the main frame and the lower frame and between the main frame and the upper frame (e.g. described last line of page 1); 
a plurality of upper base frames (at least three shown e.g. drawing 1) disposed between and coupled to the first insulating members and the main frames to support the main frames (as shown e.g. drawing 1); 
a plurality of second insulating members (e.g. 211 drawing 3, described page 2 line 2) installed between the upper base frames facing each other to insulate between the upper base frames (e.g. shown drawing 3); 
a plurality of first busbars (e.g. 40 drawing 2) including an upper first busbar installed on an upper side of the main frame (e.g. 40 of upper row of 20 shown drawing 1) and a lower first busbar installed on a lower side of the main frame (e.g. 40 of lower row of 20 Drawing 1) to be connected to the power system to introduce a fault current into the current-limiting resistor unit modules when a fault current occurs (e.g. 39.8KV source described in series with 20 page 2 line 36, the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus as the prior art is disclosed to connect to a power system and is composed of resistors); and  
a plurality of second busbars (e.g. conducting ends beyond 213 drawing 3) installed on the main frame in a zigzag form between the plurality of first busbars to sequentially energize the current-limiting resistor unit modules (e.g. as shown between adjacent 21 drawing 2, also described as in series page 2 line 16).

Regarding claim 2 XU CN 102 discloses:
the pair of opposing support frames support a bottom of a corresponding one of the current-limiting resistor unit modules (e.g. bottom ends of 21 drawing 3 rest on horizontal pieces shown FIG.1).

Regarding claim 3 XU CN 102 discloses:
the support frames are made of a conductive material (e.g. inherent in 12 being held at the middle voltage via 12 described page 2 line 21 of CN102 translation).

Regarding claim 4 XU CN 102 discloses:
a plurality of module coupling links (e.g. at ends of 21 shown drawing 3), wherein each link has one end coupled to a certain support frame of the support frames using a first bolt (e.g. bolts at end of 21 shown drawing 3), and the other end coupled to a corresponding current-limiting resistor unit module using a second blot (e.g. bolts on each end of 21 shown drawing 3) such that the certain support frame and the corresponding current-limiting resistor unit module are coupled to each other via each link (as shown at each 30 e.g. drawing 2), wherein each link has a bar shape (shown e.g. drawing 3) and is made of a conductive material (e.g. where 40 connects to 30 drawing 2).

Regarding claim 8 XU CN 102 discloses:
the main frames are made of an insulating material (insulating described page 2 col 19).

Regarding claim 13 XU CN 102 discloses:
A tower-shaped support apparatus comprising: 
a plurality of main frames (e.g. vertical columns of 12, 30 drawing 1), each extending in a vertical direction upwardly of an installation face (e.g. the ground/floor one of ordinary skill wound understand is below the structure of drawing 1);
a plurality of support frames arranged vertically (vertically arranged bars on which 30 are attached drawing 1), each support frame extending in a horizontal direction and coupled to the main frames (shown e.g. drawing 1), wherein a pair of opposing support frames are spaced from each other and are disposed at the same vertical level (as indicated by orientation of 21 drawing 1 and connection posts at each end of 21 drawing 3), and support a corresponding current-limiting resistor unit module of a plurality of current-limiting resistor unit modules (e.g. as shown drawing 1) limiting a fault current of a power system (e.g. “ground resistance unit” 21 drawing 1); 
lower frames and upper frames respectively installed on tops and bottoms of the main frames (e.g. on 11 drawing 1), and grounded (e.g. on the surface below it); 
a plurality of first insulating members respectively installed between the main frames and the lower frames (13 shown e.g. drawing 1) and between the main frames and the upper frames (13 shown e.g. drawing 1) to insulate the main frames and the lower frames from each other and insulate the main frames and the upper frames from each other; and 
a plurality of busbars (e.g. 39.8KV source described in series with 20 page 2 line 36, as shown extending from 213 drawing 3) installed on the main frames to electrically connect the power system and the current-limiting resistor unit modules to each other (e.g. shown connecting adjacent 21 supported in 12 drawing 1, the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus as the prior art is disclosed to connect to a power system and is composed of resistors), including: 
a plurality of first busbars (e.g. 40 drawing 2) installed including an upper first busbar installed on an upper side of the main frame (e.g. 40 of upper row of 20 shown drawing 1) and a lower first busbar installed a lower side of the main frame (e.g. 40 of lower row of 20 Drawing 1) to be connected to the power system, respectively, to introduce a fault current into the plurality of current-limiting resistor unit modules when a fault current occurs (e.g. 39.8KV source described in series with 20 page 2 line 36, the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus as the prior art is disclosed to connect to a power system and is composed of resistors); and 
a plurality of second busbars (e.g. conducting ends beyond 213 drawing 3) installed on the main frame in a zigzag form between the plurality of first busbars to sequentially energize the current-limiting resistor unit modules (e.g. as shown between adjacent 21 drawing 2, also described as in series page 2 line 16).

Regarding claim 14 XU CN 102 discloses:
a plurality of module coupling links (e.g. at ends of 21 shown drawing 3), wherein each link has one end coupled to a certain support frame of the plurality of support frames using a first bolt (e.g. bolts at end of 21 shown drawing 3), and the other end coupled to a corresponding current-limiting resistor unit module using a second blot (e.g. bolts on each end of 21 shown drawing 3) such that the certain support frame and the corresponding current-limiting resistor unit module are coupled to each other via each link (as shown at each 30 e.g. drawing 2), wherein each link has a bar shape (shown e.g. drawing 3) and is made of a conductive material (e.g. where 40 connects to 30 drawing 2).

Regarding claim 15 XU CN 102 discloses:
each of the busbars has one end coupled to a certain main frame the plurality of main frames and the other end coupled to the corresponding current-limiting resistor unit module (40 shown connecting between 12 and 21 drawing 2).

Regarding claim 16 XU CN 102 discloses:
a plurality of upper base frames (at least three shown e.g. drawing 1) disposed between and coupled to the first insulating members and the plurality of main frames to support the plurality of main frames (as shown e.g. drawing 1).

Regarding claim 17 XU CN 102 discloses:
a plurality of second insulating members (at least two shown e.g. drawing 1) installed at the upper base frames (shown e.g. drawing 1), and extending between opposing upper base frames to insulate the opposing upper base frames from each other (as described e.g. last line of page 1).

Regarding claim 18 XU CN 102 discloses:
wherein the zigzag form defines a pattern for a first second busbar, a second second busbar, and a third second busbar (e.g. at least three zig-zagging conductors on three different shelf levels connecting adjacent 21 shown/indicated drawing 1/drawing 3) of the plurality of second busbars such that: 
the first second bus bar is connected to a first frame of the pair of opposing support frames (e.g. held by left 12 at bottom shelf drawing 1) at a first distance from the lower frames and not directly connected to a second frame of the pair of opposing support frames (e.g. shown drawing 1); 
the second second bus bar is connected to the second frame of the pair of opposing support frames at a second distance from the lower frames and not directly connected to the first frame of the pair of opposing support frames (e.g. held by right 12 at second shelf from bottom drawing 1); 
the third second bus bar is connected to the first frame of the pair of opposing support frames at a third distance from the lower frames and not directly connected to the second frame of the pair of opposing support frames (e.g. held by left 12 at third shelf from bottom drawing 1); and 
wherein the third distance is greater than the first distance (e.g. the forth shelf is higher than the last shelf drawing 1); 
wherein the second distance overlaps the first distance and the third distance (e.g. as indicated by the location of shelf second from bottom drawing 1).

Response to Arguments
Applicant's arguments filed 2022-08-23 have been fully considered but they are not persuasive. The action above points out where the limitations added in amendment are disclosed in the prior art of record. (It must be noted that applicant argues with respect to “claim 11” which was canceled. The office interprets the arguments with respect to “claim 11” as arguments with respect to the amended “claim 1”)
As applicant correctly notes, the objections to the drawings are moot.
Regarding applicant’s arguments with respect to the limitation “fault current being introduced via busbars”: This limitation is a recitation with respect to the manner in which the claimed device is to be used/function. The manner of operating the device does not differentiate apparatus claims from the prior art (MPEP 2114(II)). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As the prior art discloses all structural limitations, the prior art discloses the claimed device. 
Furthermore, if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). As the prior art and the present claimed device consist of rows/columns of resistive elements in series, then the function of the claimed device would be understood by one of ordinary skill in the art to be disclosed by the prior art.
Regarding arguments with respect to the limitation “zigzag” at least drawing 2 of Xu shows adjacent 21 being connected to one another by busbars which zig from one 21 to zag to the next adjacent 21. As applicant simply asserts they “can find no such support” it is unclear from the arguments why the busbars show connecting adjacent 21 in Drawing 2 are insufficient to disclose the “zigzag” limitation recited in the claims.
Further it must be noted that page 2 line 16 of the translation makes it clear that each 21 is connected in series to other 21, and drawing 2 clearly shows the two adjacent 21 being connected to one another by elements that one of ordinary skill in the art would understand to be busbars in a zigzag configuration, that 21 are disclosed as resistive does not exclude the elements pointed out above as disclosing busbars “installed on the main frames to electrically connect the power system and the current-limiting resistor unit modules to each other” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                       


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841